PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/788,542
Filing Date: 12 Feb 2020
Appellant(s): Kerselaers et al.



__________________
Lloyd E. Dakin, Jr. (Reg. No. 38,423)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/02/2022.
11/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Appellant argues:
Appellant argues that Nikles first structurally identifies "winding layers" in Figure 4 and para. [0086]. Nikles in para. [0086] states "winding layer 54 each respectively have conductor paths 56 (FIG. 5a), by means of which the ... first coil 28 and the ... second coils 34 are formed" and "The conductor paths 56 are electrically interconnected by through connections (vias) 58." Appellant respectfully notes that without the "vias", Nikles' "conductor paths" are only a set of unconnected straight parallel wires (See Figures 5a and 6) arranged in a first winding layer 52 on one side of a substrate 24 and a second winding layer 54 on another side of the substrate 24. Nikles' "unconnected parallel wires" are not "coils" and they are not "antennas". Nikles’ vias then connect one straight parallel wire to another straight parallel wire and only then is Nikle's "antenna" formed.
The Examiner respectfully disagrees. Regardless of the manufacturing process of the antenna of Nikles, the final outcomes disclose the structural elements of the instant limitation, “wherein the second inductive coil and third inductive coil are galvanically coupled with a via passing through the first substrate”, as claimed. 

"wire/conductor path 56" is "coupled to a first feeding connection and ... a second feeding connection" as recited in Claim 1 so porting the teaching of Nikle's to Kerselaersl is speculative at best”. Further, Nikles' "wire/conductor path 56" does not teach or suggest Claim 1 's "coil" and is not "configured to receive ... near-field ... signals". These are clear structural differences that the combination of Nikles with Kerselaersl neither teach nor suggest. For at least the reasons presented, Appellant respectfully requests reversal of these rejections and that Claim 1 and its dependencies are in condition for Allowance.
The Examiner agrees with the Appellant that Nikles does not explicitly teach the "wire/conductor path 56" being "coupled to a first feeding connection and ... a second feeding connection". However, Kerselaers discloses an antenna comprising a first inductive coil [Kerselaers, Fig. 2A/2B, Coil 216] having a first end [Kerselaers, Fig. 2A/2B, 224] coupled to a first feeding connection and a second end [Kerselaers, Fig. 2A/2B, 222] coupled to a second feeding connection (208). The combined teachings of Kerselaers and Nikles disclose the claimed limitations.

The Advisory Action of 12/20/2021 on page 2 states, "Examiner agrees with the Applicant that Nikles does not disclose a coil on each side of the substrate", but then cites Kerselaersl [Col 1, Ins 55-61] as allegedly teaching such "coil on each side of the substrate". Said Advisory Action then further states on page 3 "However, Nikles provides for galvanically coupling of two ... windings ... by means of through connections (vias)]." Appellant does not dispute that "vias through substrates" exist in the prior art. Such "vias" could have been identified through many other prior art references, other than Nikles.  However, a person skilled in the antenna arts would 
The Examiner respectfully disagrees. It is noted that the wherein clause, “wherein the second inductive coil and third inductive coil are galvanically coupled with a via passing through the first substrate”, fails to include details of the vias and/or the structural connections between the coils and the vias thus the Nikles reference reads on the limitation as broadly claimed. In the instant limitation, the “vias”, as claimed, galvanically couple two inductive coils on the opposite sides of a substrate. In the absence of details, the limitation, as currently recited, does not differentiate the structure over the cited prior art.

The Final Office Action and Advisory Action's arguments (to paraphrase) that "vias exist" therefore "connecting things with vias is obvious" is highly speculative and conclusory without prior art support. For example, the very Kerselaersl reference cited for all of Appellant's Claim 1 elements except the "via", actually stands for the unobviousness of Appellant's Claim 1 recited "second ... coil and third ... coil are galvanically coupled with a via passing through the first substrate" since Kerselaersl never mentioned such a "via" but easily could have if it was so "obvious". Instead Kerselaersl states at [Col 1, Ins 55-58] ''first coil on one side of the substrate, and the second and third coils are on another side of the substrate", but never couples them with "a via passing through the ... substrate" as recited in Claim 1 because such "via" coupling is actually unobvious.
The Examiner respectfully disagrees. Kerselaers teaches a second inductive coil [Coil 218, see Fig. 2A/2B] that is coupled to the one side of the first substrate [Coil 218 is on one side of the substrate, see Fig. 2A/2B and Col 1, Lines 55-61]; and a third inductive coil [Coil 214, see Fig. 2A/2B] that is coupled to a side opposite to the one side of the first substrate [Coil 214 is on another side of the substrate, Fig. 2A/2B and Col 1, Lines 55-61]. While Kerselaers does not explicitly teach the additional feature of "galvanic coupling" between the features that are disposed on the opposite surfaces of the substrate, Nikles provides for galvanically coupling of two antenna windings and provides examples of the manufacturing (by etching or lithography) [see Para 34-35, where Nikles discloses two winding layers that are electrically (galvanically) interconnected by means of through connections (vias)]. Therefore, the combined teachings of Kerselaers and Nikles disclose all of the claimed limitations, as broadly claimed.

Further, if such via connected antennas were so obvious, the Office Actions to date should have had no difficulty locating at least one 35 USC§ 102 reference with respect to the recited Claim 1 elements. No such reference however has ever been found. That Nikles involves an "antenna" is almost beside the point, since Nikles was essentially cited for the purpose of showing that a person of ordinary skill in the antenna arts would be "aware of vias". However, being "aware of vias" does not endow the person of ordinary skill the teaching or suggestion as to "how to structurally place such vias" in the other cited reference Kerselaersl. For these additional reasons presented, Appellant respectfully further and independently requests reversal of these rejections and that Claim 1 and its dependencies are in condition for Allowance.
The Examiner respectfully disagrees. Despite Appellant’s argument on being "aware of vias" does not endow the person of ordinary skill the teaching or suggestion as to "how to structurally place such vias", the claimed limitations lack details of the vias and/or the structural connections between the coils and the vias. The limitation, as currently recited, does not differentiate the structure over the cited prior art. Therefore, the combined teachings of Kerselaers and Nikles disclose all of the claimed limitations, as currently recited.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MARYAM SOLTANZADEH/Examiner, Art Unit 2646                                                                                                                                                                                                        
Conferees:
/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646            


/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641                                                                                                                                                                                                                                                                                                                                                                                                    

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.